     Case 4:16-cr-00102-JAS-DTF Document 106 Filed 02/27/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-16-00102-001-TUC-JAS (DTF)
10                       Plaintiff,                  MAGISTRATE JUDGE'S FINDINGS
                                                     AND RECOMMENDATION UPON A
11   v.                                                    PLEA OF GUILTY
12   Dana Louis Mattingly,
13                       Defendant.
14
15         Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
16   Federal Rules of Criminal Procedure, this matter was referred to the Magistrate Judge by
17   the District Court, with the written consents of the Defendant, counsel for the Defendant,
18   and counsel for the United States.
19         Thereafter, the matter came on for a hearing on Defendant's plea of guilty to One
20   Count Indictment which charges Title 18, U.S.C. §1111 and 7(3) First Degree Murder in
21   full compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate
22   Judge, in open court and on the record.
23         In consideration of that hearing and the allocution made by the Defendant under
24   oath on the record and in the presence of counsel, and the remarks of the Assistant United
25   States Attorney,
26   (A) I FIND as follows:
27         (1)    that Defendant is competent to plead;
28         (2)    that Defendant understands his/her right to trial;
     Case 4:16-cr-00102-JAS-DTF Document 106 Filed 02/27/19 Page 2 of 3



 1         (3)    that Defendant understands what the minimum mandatory and maximum
 2                possible sentence is, including the effect of the supervised release term, and
 3                defendant understands that the sentencing guidelines apply and that the
 4                court may depart from those guidelines under some circumstances;
 5         (4)    that the plea of guilty by the Defendant has been knowingly and voluntarily
 6                made and is not the result of force or threats or of promises;
 7         (5)    that Defendant understands the nature of the charge against him/her;
 8         (6)    that Defendant understands that his/her answers may later be used against
 9                him/her in a prosecution for perjury or false statement; and
10         (7)    that there is a factual basis for the Defendant's plea;
11                                          and further,
12   (B)   I RECOMMEND that the District Court accept the Defendant's plea of guilty to
13   One Count Indictment which charges Title 18, U.S.C. §1111 and 7(3) First Degree
14   Murder.
15   (C)   The parties have fourteen (14) days from the date of service of this Report and
16   Recommendation to file written objections with the District Court.
17   IT IS FURTHER ORDERED:
18   (D)   Presentence Report to be prepared.
19         (1)    Any objection(s) to the presentence report shall be filed no later than 14
20                days after receiving the presentence report pursuant to Fed.R. Crim.P. 32
21                (f) (1);
22         (2)    any response to the objection(s) to the presentence report shall be filed no
23                later than 11 days after receiving the objection(s);
24         (3)    any sentencing memorandum shall be filed no later than 5 business days
25                prior to sentencing;
26         (4)    Any party seeking to continue a sentencing date shall file a Motion to
27                Continue no later than two (2) business days prior to the date of the
28                hearing. Additionally, counsel shall telephonically notify chambers when


                                                -2-
     Case 4:16-cr-00102-JAS-DTF Document 106 Filed 02/27/19 Page 3 of 3



 1               sentencing is within two (2) business days;
 2         (5)   failure to comply with this Order may result in the imposition of sanctions.
 3
 4
 5
 6
 7         Dated this 27th day of February, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
